The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2014

                                       No. 04-12-00574-CR

                                      Kevin John FARESE,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                    From the County Court at Law No. 5, Bexar County, Texas
                                    Trial Court No. 223808
                            Honorable Jason Pulliam, Judge Presiding


                                             O R D E R

Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        Suzanne Kramer, counsel for Appellant Kevin John Farese, and John F. Carroll have filed a
Motion for Withdrawal and Substitution of Counsel, requesting that Suzanne Kramer be allowed to
withdraw as counsel and John F. Carroll be substituted as counsel for Mr. Farese. The motion does
not comply with Texas Rule of Appellate Procedure 6.5(a) because it does not state that Mr. Farese
was notified in writing of the right to object to the motion. See TEX. R. APP. P. 6.5(a). However,
because an opinion in this appeal issued on February 19, 2014, and appellate deadlines are running,
we GRANT the Motion for Withdrawal and Substitution of Counsel in the interest of justice. See
TEX. R. APP. P. 2.

      We ORDER substituted counsel John F. Carroll to send a copy of this Order; a copy of the
Motion for Withdrawal and Substitution of Counsel; and a copy of this Court’s Opinion and
Judgment to Appellant Kevin Farese.
                                                _________________________________
                                                Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 5th day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court